Case 1:21-cv-00426-MV-JHR Document 14 Filed 07/23/21 Page 1 of 7



                                                                   GR
Case 1:21-cv-00426-MV-JHR Document 14 Filed 07/23/21 Page 2 of 7
Case 1:21-cv-00426-MV-JHR Document 14 Filed 07/23/21 Page 3 of 7
Case 1:21-cv-00426-MV-JHR Document 14 Filed 07/23/21 Page 4 of 7
Case 1:21-cv-00426-MV-JHR Document 14 Filed 07/23/21 Page 5 of 7
Case 1:21-cv-00426-MV-JHR Document 14 Filed 07/23/21 Page 6 of 7
Case 1:21-cv-00426-MV-JHR Document 14 Filed 07/23/21 Page 7 of 7
